 

Exhibit 10.11

 



 

Technological Consulting Service Contract

 

 

Engagor: Tianjin KaiXinMin International Trading Company Limited (“Party A”)

 

Consultant: Beijing OuRuiXi Medical Technology Company Limited (“Party B”)

 

 

Whereas Party A (the Engagor) needs to consult with Party B (the Consultant)
regarding Medical Instrument Import/Export Project, and Party B is willing to
accept Party A’s engagement and provide such consulting, the two parties, after
friendly consultation, have entered into the agreement as follows in accordance
with the provisions of the Contract Law of the People’s Republic of China.

 

1.Name of the Consulting Project: Medical Instrument Import/Export Project

 

2.Content, Form and Requirements of Consulting

 

2.1PB will provide technological consulting service to PA regarding this
project.

 

2.2The technological consulting service provided by PB to PA must meet the
following requirements:

 

(1)The technological consulting service is providing analysis, demonstration,
evaluation, investigation and providing projection opinion regarding this
project;

 

(2)The information and data included in the technological consulting service
should reflect the developments and changes of the technology, industry, market
and policies within the last 12 months of the date of the report and should be
of reference value to the Engagor.

 

3.Term of the Contract: The term of the performance of this Contract means the
actual time from the beginning to the completion of such performance. The
parties hereto agree that the term of such performance is: January 1, 2018 to
December 31, 2018.

 

4.The Confidentiality regarding Technical Information and Material

 

4.1The technical information provided by PB should not include any information
prohibited by the provisions of the relevant law and statutes such as
information involving State secrets.

 

4.2The parties hereto have the obligation for confidentiality regarding the
other party’s technology and commercial secrets involved in the performance of
this Contract and must not disclose such information to any third party during
the term of this Contract and within one year upon the expiration of this
Contract, except when such disclosure is required by the relevant authorities of
the government.

 



   

 

 

5.Consulting Service Fee and Payment Method

 

5.1The total amount of the technical service fee that PA must pay to PB is
¥180,000.00.

 

5.2The parties hereto provide that the payment time and method are: within 3
months upon completion of the performance of this Contract, Party A must pay to
Party B the whole amount (100%) of the technical service fee provided herein,
¥180,000.00.

 

6.Liability for Breach

 

6.1Party A and Party B must diligently perform its duties and obligations
provided for each herein; if there is any breach on the part of one party, then
such breach must be handled with regard to the party in breach in accordance
with the relevant provisions of the country’s economic contract law.

 

6.2If either of the parties hereto terminates this Contract for no reason,
except under circumstances of Force Majeure, such party must pay breach damages
to the other party in the amount of 30% of the total compensation provided
herein.

 

8.3The parties must perform this Contract in good faith; if any one party engage
in fraud, coercion or profiteering in the course of such performance, the other
may dissolve this Contract and shall have the right to demand compensation for
any losses from the other party.

 

7.Dispute Resolution Method: If there is any dispute arising from the
performance of this Contract, the parties hereto should resolve such dispute
through amicable consultation; if such consultation fails, then either party may
submit such dispute to the arbitration commission at the location of the project
for resolution.

 

8.This Contract has two counterparts, with one to each party.

 

9.Any matters not covered herein will be provided by the parties hereto in a
supplemental agreement through consultation and any such supplemental agreement
has the same effect as this Contract.

 

 

Party A: /seal/ Tianjin KaiXinMin International Trading Company Limited

Date: January 5, 2018

 

Party B: /seal/ Beijing OuRuiXi Medical Technology Company Limited

Date: January 5, 2018

 



 2 

 



 